DETAILED ACTION

Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

This action is an Allowance for claims on the merits in response to the application filed on 11/19/2021.
Claims 1, 7, and 8 have been amended. 
Claims 1-14 remain pending in this application and are allowed.

Examiner’s Amendments 
The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the following Examiner’s Amendment of 2/16/2022 in which the Amendments were agreed on an interview with Eric King on 2/16/2022. The following is a list of the Examiner’s Amendments:
1.	(Currently Amended) A manufacturing system, comprising:
a resource accommodation device, including a processor; and
a memory storing a program for execution by the processor, the program including instructions for
storing, via a resource registration receiving unit, a resource registration request including a type of an available resource, and an available date and time of the available resource, in a schedule storage unit; 
outputting a simulated production schedule for manufacturing a product based on a predetermined method using manufacturing process information and by reading the resource registration request including the type of the available resource and the available date and time of the available resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan;

in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
searching through, using a resource candidate presentation unit, a database of resources stored in the schedule storage unit upon receiving a resource use request including a type of a requested resource and a date and time of using the requested resource, wherein the resource use request is generated in response to the production volume not being satisfied by the simulated production schedule;
selecting a resource from the database of resources, wherein the resource satisfies a predetermined criterion, and wherein the resource is required for manufacturing the product;
designating the resource as a resource candidate having been selected, wherein the resource was unavailable for the simulated production schedule; 
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource, and
in a case where the production volume is satisfied, performing process schedule determination processing by 
sending a determination request of the resource to be accommodated;
checking for free time of the resource to be accommodated; 
determining whether or not all of the resources to be accommodated can be secured;
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource.

2.	(Previously Presented)  The manufacturing system according to claim 1, wherein the resource includes any of manufacturing equipment, manufacturing personnel, and manufacturing-related work.

3.	(Previously Presented)  The manufacturing system according to claim 1, wherein
the predetermined criterion is a criterion related to a cost of the resource having been obtained as a result of a search.

4.	(Previously Presented)  The manufacturing system according to claim 1, wherein 
the program further includes instructions for storing, in a resource capacity storage unit, information specifying a unit price for using the resource, and 
the predetermined criterion is that the unit price for using the resource having been obtained as a result of a search is lower than a predetermined amount.

5.	(Previously Presented)  The manufacturing system according to claim 1, wherein 
the program further includes instructions for storing, in a resource capacity storage unit, information specifying a position in association with each of a plurality of searchable resources, the resource being among the plurality of searchable resources, and 
the predetermined criterion is that a transportation cost determined using the information specifying the position of the resource having been obtained as a result of a search is the lowest among the plurality of searchable resources.

6.	(Previously Presented)  The manufacturing system according to claim 1, wherein 
the program further includes instructions for storing, in a resource capacity storage unit, information specifying a position in association with each of a plurality of searchable resources, the resource being among the plurality of searchable resources, and
wherein a criterion used for selecting the resource is that a transportation period using the information specifying the position of the resource having been obtained as a result of a search is the shortest among the plurality of searchable resources.

7.	(Currently Amended)  A manufacturing system, comprising:
a schedule management device including a processor; and
a memory storing a program for execution by the processor, the program including instructions for
storing, in a schedule storage unit, information specifying a type of a resource required for manufacturing a product in association with an available period of the resource;
calculating, using a schedule processing unit, a simulated production schedule for manufacturing the product by using a predetermined method based on manufacturing process information and a production volume of the product to be manufactured received by the schedule management device and by reading the information specifying the type of the resource required for manufacturing the product and the available period of the resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan; 
determining whether or not the production volume of the product is satisfied in the simulated production schedule by determining whether or not the simulated scheduled completion date of the simulated production schedule satisfies a predetermined completion date, and whether or not the simulated quantity satisfies a predetermined production request;
in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
outputting, using a resource requesting unit, a resource use request including a type of an insufficient resource and a date and time of using the insufficient resource in a case where the production volume is not satisfied by the simulated production schedule having been calculated;
receiving a resource candidate selected based on the resource use request output by the resource requesting unit, wherein the resource candidate was unavailable for the simulated production schedule; 
calculating, using the schedule processing unit, an actual production schedule by the predetermined method upon receiving the resource candidate according to the resource use request having been output by the resource requesting unit; 
acquiring the resource for manufacturing of the product in accordance with the actual production schedule; and
manufacturing equipment configured to manufacture the product using the acquired resource, and
in a case where the production volume is satisfied, performing process schedule determination processing by 
sending a determination request of the resource to be accommodated;
checking for free time of the resource to be accommodated; 
determining whether or not all of the resources to be accommodated can be secured;
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource.

8.	(Currently Amended)  A manufacturing system, comprising:
a resource accommodation system including a resource accommodation device; and
a schedule management device, 
wherein the schedule management device includes a first processor, and a first memory storing a first program for execution by the first processor, the first program including instructions for
storing, in a schedule storage unit, information specifying a type of a resource required for manufacturing a product in association with an available period of the resource;
calculating, using a schedule processing unit, a schedule by a predetermined method based on manufacturing process information and a production volume of the product to be manufactured received by the schedule management device and by reading the information specifying the type of the resource required for manufacturing the product and the available period of the resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan; 
determining whether or not the production volume of the product is satisfied in the schedule by determining whether or not the simulated scheduled completion date of the simulated production schedule satisfies a predetermined completion date, and whether or not the simulated quantity satisfies a predetermined production request; 
in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
outputting, using a resource requesting unit, a resource use request including a type of an insufficient resource and a date and time of using the insufficient resource in a case where the production volume is not satisfied by the schedule having been calculated, and 
wherein the resource accommodation device includes a second processor, and a second memory storing a second program for execution by the second processor, the second program including instructions for storing, via a resource registration receiving unit, a resource registration request including a type of an available resource and an available date and time in a schedule storage unit of a predetermined resource upon receiving the resource registration request; 
searching through, using a resource candidate presentation unit, a plurality of possible resources stored in the schedule storage unit upon receiving the resource use request the type of the insufficient resource and the date and time of using the insufficient resource; 
selecting, using the resource candidate presentation unit, a resource from the plurality of possible resources, the resource satisfying a predetermined criterion; 
designating, using the resource candidate presentation unit, the resource as a resource candidate having been selected, wherein the resource was unavailable for the schedule having been calculated; 
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent, 
wherein the schedule processing unit of the schedule management device calculates the schedule by the predetermined method upon receiving the resource candidate from the resource candidate presentation unit; 
manufacturing equipment configured to manufacture the product using the accommodated resource, and
in a case where the production volume is satisfied, performing process schedule determination processing by 
sending a determination request of the resource to be accommodated;
checking for free time of the resource to be accommodated; 
determining whether or not all of the resources to be accommodated can be secured;
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource.

9.	(Previously Presented)  The manufacturing system according to claim 7, wherein the resource includes at least one selected from manufacturing equipment, manufacturing personnel, and manufacturing-related work.

10.	(Previously Presented)  The manufacturing system according to claim 8, wherein the resource includes at least one selected from manufacturing equipment, manufacturing personnel, and manufacturing-related work.

11.	(Previously Presented)  The manufacturing system according to claim 8, wherein the predetermined criterion is a criterion related to a cost of the resource having been obtained as a result of a search.

12.	(Previously Presented)  The manufacturing system according to claim 8, wherein 
the program further includes instructions for storing, in a resource capacity storage unit, information specifying a unit price for using the resource, and 
the predetermined criterion is that the unit price for using the resource having been obtained as a result of a search is lower than a predetermined amount.

13.	(Previously Presented)  The manufacturing system according to claim 8, wherein 
the program further includes instructions for storing, in a resource capacity storage unit, information specifying a position in association with each of a plurality of searchable resources, the resource being among the plurality of searchable resources, and
the predetermined criterion is that a transportation cost determined using the information specifying the position of the resource having been obtained as a result of a search is the lowest among the plurality of searchable resources.

14.	(Previously Presented)  The manufacturing system according to claim 8, wherein 
the program further includes instructions for storing, in a resource capacity storage unit, information specifying a position in association with each of a plurality of searchable resources, the resource being among the plurality of searchable resources, and
wherein a criterion used for selecting the resource is that a transportation period using the information specifying the position of the resource having been obtained as a result of a search is the shortest among the plurality of searchable resources.


Allowable Subject Matter
Claims 1-14 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claims 1, 7, and 8 of the invention anticipated or obvious:
(1) U.S. Patent 5,128,860; teaches manufacturing or service system allocating resources to associated demands by comparing time ordered arrays of data.
(2) U.S. Patent 5,093,794; teaches a job scheduling system.
(3) U.S. Patent 6,151,582; teaches a decision support system for the management of an agile supply chain.
(4) U.S. Patent 6,959,268; teaches a product catalog for use in a collaborative engineering environment and method for using same.
(5) U.S. Patent 8,117,052; teaches a multi-tier cross-department scheduling model for order processing operations.
(6) U.S. Patent 8,027,849; teaches a system and method to schedule resources in delivery of healthcare to a patient.
(7) U.S. Patent 9,864,960; teaches a manufacturing collaboration hub data exchange interface.
(8) U.S. Patent 10,462,214; teaches a method and system for collecting supply chain performance information.
(9) U.S. Patent Application Publication 6,195,590; teaches a system for control and resource allocation for the manufacture of a product.
(10) E.P. Patent Application Publication 3,073,424 A1; teaches a system for managing and evaluating production performance information for production planning.
(11) Stecke et al., Profit-based FMS dynamic part type selection over time for mid-term production planning, European Journal of Operational Research, 63 (1992) 54-65; teaches a manufacturing system for production planning.


Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-14 is removed in light of Applicant's claims and remarks of 2/16/2022, which are deemed persuasive as to independent claims 1, 7, and 8. The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the following claim limitations of 2/16/2022 at claims 1, 7, and 8 as follows:
1.	(Currently Amended)  A manufacturing system, comprising:
a resource accommodation device, including a processor; and
a memory storing a program for execution by the processor, the program including instructions for
storing, via a resource registration receiving unit, a resource registration request including a type of an available resource, and an available date and time of the available resource, in a schedule storage unit; 
outputting a simulated production schedule for manufacturing a product based on a predetermined method using manufacturing process information and by reading the resource registration request including the type of the available resource and the available date and time of the available resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan;
determining whether or not a production volume of the product is satisfied in the simulated production schedule by determining whether or not the simulated scheduled completion date of the simulated production schedule satisfies a predetermined completion date, and whether or not the simulated quantity satisfies a predetermined production request;
in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
searching through, using a resource candidate presentation unit, a database of resources stored in the schedule storage unit upon receiving a resource use request including a type of a requested resource and a date and time of using the requested resource, wherein the resource use request is generated in response to the production volume not being satisfied by the simulated production schedule;
selecting a resource from the database of resources, wherein the resource satisfies a predetermined criterion, and wherein the resource is required for manufacturing the product;
designating the resource as a resource candidate having been selected, wherein the resource was unavailable for the simulated production schedule; 
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource, and
in a case where the production volume is satisfied, performing process schedule determination processing by 
sending a determination request of the resource to be accommodated;
checking for free time of the resource to be accommodated; 
determining whether or not all of the resources to be accommodated can be secured;
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource.

7.	(Currently Amended)  A manufacturing system, comprising:
a schedule management device including a processor; and
a memory storing a program for execution by the processor, the program including instructions for
storing, in a schedule storage unit, information specifying a type of a resource required for manufacturing a product in association with an available period of the resource;
calculating, using a schedule processing unit, a simulated production schedule for manufacturing the product by using a predetermined method based on manufacturing process information and a production volume of the product to be manufactured received by the schedule management device and by reading the information specifying the type of the resource required for manufacturing the product and the available period of the resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan; 
determining whether or not the production volume of the product is satisfied in the simulated production schedule by determining whether or not the simulated scheduled completion date of the simulated production schedule satisfies a predetermined completion date, and whether or not the simulated quantity satisfies a predetermined production request;
in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
outputting, using a resource requesting unit, a resource use request including a type of an insufficient resource and a date and time of using the insufficient resource in a case where the production volume is not satisfied by the simulated production schedule having been calculated;
receiving a resource candidate selected based on the resource use request output by the resource requesting unit, wherein the resource candidate was unavailable for the simulated production schedule; 
calculating, using the schedule processing unit, an actual production schedule by the predetermined method upon receiving the resource candidate according to the resource use request having been output by the resource requesting unit; 
acquiring the resource for manufacturing of the product in accordance with the actual production schedule; and
manufacturing equipment configured to manufacture the product using the acquired resource, and
in a case where the production volume is satisfied, performing process schedule determination processing by 
sending a determination request of the resource to be accommodated;
checking for free time of the resource to be accommodated; 
determining whether or not all of the resources to be accommodated can be secured;
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource.

8.	(Currently Amended)  A manufacturing system, comprising:
a resource accommodation system including a resource accommodation device; and
a schedule management device, 
wherein the schedule management device includes a first processor, and a first memory storing a first program for execution by the first processor, the first program including instructions for
storing, in a schedule storage unit, information specifying a type of a resource required for manufacturing a product in association with an available period of the resource;
calculating, using a schedule processing unit, a schedule by a predetermined method based on manufacturing process information and a production volume of the product to be manufactured received by the schedule management device and by reading the information specifying the type of the resource required for manufacturing the product and the available period of the resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan; 
determining whether or not the production volume of the product is satisfied in the schedule by determining whether or not the simulated scheduled completion date of the simulated production schedule satisfies a predetermined completion date, and whether or not the simulated quantity satisfies a predetermined production request; 
in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
outputting, using a resource requesting unit, a resource use request including a type of an insufficient resource and a date and time of using the insufficient resource in a case where the production volume is not satisfied by the schedule having been calculated, and 
wherein the resource accommodation device includes a second processor, and a second memory storing a second program for execution by the second processor, the second program including instructions for storing, via a resource registration receiving unit, a resource registration request including a type of an available resource and an available date and time in a schedule storage unit of a predetermined resource upon receiving the resource registration request; 
searching through, using a resource candidate presentation unit, a plurality of possible resources stored in the schedule storage unit upon receiving the resource use request the type of the insufficient resource and the date and time of using the insufficient resource; 
selecting, using the resource candidate presentation unit, a resource from the plurality of possible resources, the resource satisfying a predetermined criterion; 
designating, using the resource candidate presentation unit, the resource as a resource candidate having been selected, wherein the resource was unavailable for the schedule having been calculated; 
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent, 
wherein the schedule processing unit of the schedule management device calculates the schedule by the predetermined method upon receiving the resource candidate from the resource candidate presentation unit; 
manufacturing equipment configured to manufacture the product using the accommodated resource, and
in a case where the production volume is satisfied, performing process schedule determination processing by 
sending a determination request of the resource to be accommodated;
checking for free time of the resource to be accommodated; 
determining whether or not all of the resources to be accommodated can be secured;
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and
manufacturing equipment configured to manufacture the product using the accommodated resource.

Applicant’s Remarks of 11/19/2021 at pg. 19-21 as follows:
“For example, there is no apparent teaching or suggestion in Fargher of Applicant's particular claimed features of, for example, "in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by... 
searching through, using a resource candidate presentation unit, a database of resources stored in the schedule storage unit upon receiving a resource use request including a type of a requested resource and a date and time of using the requested resource, wherein the resource use request is generated in response to the production volume not being satisfied by the simulated production schedule; 
selecting a resource from the database of resources, wherein the resource satisfies a predetermined criterion, and wherein the resource is required for manufacturing the product; 
designating the resource as a resource candidate having been selected, wherein the resource was unavailable for the simulated production schedule; and 
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and 
manufacturing equipment configured to manufacture the product using the accommodated resource," as particularly recited in Claim 1. 

In contrast, Fargher merely discusses, in the cited portion, performing modeling using average machine work times "to configure a production plan which yields the best performance, 
the capacity, or the amount of work the facility can handle" (Fargher, col. 1, lines 35-48), and performing "what-if' simulations "using factory conditions possibly selected at random from a set of work release or machine failure distributions" (Fargher, col. 6, lines 45-54). Fargher further discusses that production planning can use an ordered list of goals (Fargher, col. 8, line 67 to co. 9, line 12). 
Thus, it is apparent that Fargher does not teach or suggest at least the above-noted features of Applicant's production scheduling arrangement. 
Furthermore, it is also apparent that one skilled in the art would have had no reason to modify Crampton's system and method for scheduling manufacturing resources based on Fargher's description of modeling average machine work capacity or simulating production under "what-if' scenarios and general discussion of an ordered list of production goals in an effort to provide Applicant's arrangement. 
Applicant has determined a particular arrangement for searching through resources stored in a schedule storage unit upon receiving a type of a requested resource and a date and time of using the resource, selecting a resource satisfying a predetermined criterion, and presenting the resource as a resource candidate that has been selected. See, e.g., paragraph [0006] of Applicant's published application. 
In contrast, Fargher's system is evidently directed to a different approach in which, "The plan representation does not distinguish which resource, within a resource group, is planned to process a 35 particular piece of work represented within a plan. The representation simply commits processing time for the whole resource group to a particular piece of work." Fargher, col. 7, lines 34-38 (underlines added). 
 
  
Based on the foregoing, Applicant respectfully submits that the applied references do not teach or suggest Applicant's arrangement which includes: 
outputting a simulated production schedule for manufacturing a product based on a predetermined method using manufacturing process information and by reading the resource registration request including the type of the available resource and the available date and time of the available resource from the schedule storage unit, wherein the simulated production schedule comprises simulated scheduled completion date, a simulated quantity, and a resource operation plan; 
determining whether or not a production volume of the product is satisfied in the simulated production schedule by determining whether or not the simulated scheduled completion date of the simulated production schedule satisfies a predetermined completion date, and whether or not the simulated quantity satisfies a predetermined production request; 
in a case where the production volume is not satisfied, performing bottleneck extraction processing and resource accommodation processing by 
searching through, using a resource candidate presentation unit, a database of resources stored in the schedule storage unit upon receiving a resource use request including a type of a requested resource and a date and time of using the requested resource, wherein the resource use request is generated in response to the production volume not being satisfied by the simulated production schedule; 
selecting a resource from the database of resources, wherein the resource satisfies a predetermined criterion, and wherein the resource is required for manufacturing the product; 
 	designating the resource as a resource candidate having been selected, wherein the resource was unavailable for the simulated production schedule; and 
accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and 
manufacturing equipment configured to manufacture the product using the accommodated resource, as now recited in Claim 1. 
Therefore, Claim 1 is believed to distinguish patentably from the applied references. ”
Page 9 of 13 
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Office Action of October 14, 2020 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624